DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4 and 6-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kurtin et al. (US 2013/0206219) in view of Izu et al. (US 4,443,652).
	Regarding claims 1 and 7, Kurtin discloses a photovoltaic power generation system comprising a solar module comprising: a first solar panel (20a - [0077] L4-5) having a plurality of first submodules ([0077] L7 - any two of photovoltaic cells 22a are considered a first submodule; [0122] discloses strings of electrically connected photovoltaic cells) each including a plurality of first solar cells (22a – [0077] L7); a second solar panel layered with the first solar panel (20b – [0077] L4-5), the second solar panel (20b – [0077] L4-5) having a plurality of second submodules ([0077] L8 – any two of photovoltaic cells 22b are considered a second submodule; [0122] discloses strings of electrically connected photovoltaic cells) each including a plurality of second solar cells (22b – [0077] L8), wherein the first solar panel is provided on a side where light is incident ([0077] L6-7), the first solar panel and the second solar panel are electrically connected in parallel ([0118] L1-2; [0234]), the plurality of first solar cells included in each of the plurality of first submodules are electrically connected in series ([0122 discloses either a series or parallel connection; [0234]), the plurality of first submodules are electrically connected in parallel ([0122] discloses strings connected either in series or parallel), the plurality of second solar cells included in each of the plurality of second submodules are electrically connected in series ([0122] discloses either a series or parallel connection; [0234]), and the plurality of second submodules are electrically connected in parallel ([0122] discloses strings connected either in series or parallel).
	Kurtin does not explicitly disclose first busbars and second busbars, the plurality of first submodules are electrically connected in parallel with the first busbars, and the plurality of second submodules are electrically connected in parallel with the second busbars.
	Izu discloses a solar module connection configuration including submodules electrically connected in parallel with busbars (34a-f in Fig. 5b; C15/L3-24).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the electrical parallel connection disclosed in Kurtin, with busbars, as disclosed by Izu, because as evidenced by Izu, the use of busbars to electrically connect photovoltaic submodules in parallel is known in the art, and one of ordinary skill would have a reasonable expectation of success when providing the electrical parallel connection disclosed in Kurtin with busbars based on the teaching of Izu, because the use of busbars to provide a parallel electrical connection between photovoltaic submodules amounts to the use of a known component in the art for its intended purpose to achieve an expected result.
	Modified Kurtin discloses the first busbars include a busbar which is arranged between the plurality of the first submodules, and the second busbars include a busbar which is arranged between the plurality of the second submodules (Izu - one of the busbars shown as 34a-f in Fig. 5b of Izu satisfy the limitation reciting a busbar arranged between the plurality of submodules in the respective solar panel in modified Kurtin). 
	With regard to the limitation "the first busbars intersect the second busbars", the limitation does not specify the direction in which the busbars intersect, therefore, the structure of modified Kurtin satisfies the requirements of the limitation.  Additionally, Kurtin discloses in paragraph [0127] the network interconnects 104 can be fabricated in processes similar to those used for monolithic devices, in some embodiments, the network interconnects 104 can additionally or alternatively be used for connection via the perimeter of the networks 20a and 20b. The same interconnect material can also be used for additional electrical elements such as bus interconnects which act to interconnect top strings of photovoltaic cells 22a with bottom strings of photovoltaic cells 22b rather than cell-by-cell interconnection. Such structures can reduce resistive losses and thereby increase efficiency (Kurtin - [0127]).
	Further, Kurtin discloses a variety of interconnection schemes are possible, that the networks are not restricted to a simple parallel only connection, and that the networks are interconnected in a cooperative hybrid electronic configuration ([0117] - [0119]). 
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the disclosed bus interconnects such that the bus interconnects intersect along the respective perimeters because it has been held that rearranging parts of an invention involves only routine skill in the art while the device having the claimed dimensions would not perform differently than the prior art device, In re Japikse, 86 USPQ 70 and since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art, In re Einstein, 8 USPQ 167.
	Regarding claim 2, modified Kurtin discloses all the claim limitations as set forth above. Modified Kurtin further discloses the first busbars of the first solar panel are provided on both ends of the first solar panel, and both ends are ends of the first solar panel in the direction which the first busbars extend (Izu - 34a-f in Fig. 5b).
	Regarding claim 4, modified Kurtin discloses all the claim limitations as set forth above. Modified Kurtin further discloses each of the first busbars are placed between the first submodules (Izu - one of the busbars shown as 34a-f in Fig. 5b of Izu satisfy the limitation reciting a busbar arranged between the plurality of submodules in the respective solar panel in modified Kurtin). Additionally, it has been held that rearranging parts of an invention involves only routine skill in the art while the device having the claimed dimensions would not perform differently than the prior art device, In re Japikse, 86 USPQ 70 and since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art, In re Einstein, 8 USPQ 167. 
	Regarding claim 6, modified Kurtin discloses all the claim limitations as set forth above. Modified Kurtin further discloses each of the first submodules are directly and electrically connected to two of the first busbars whose polarity differ from each other (Izu discloses a parallel connection in (C15/L3-24; 34a-f in Fig. 5b).
	 Regarding claims 8 and 9, Kurtin discloses a photovoltaic power generation system comprising a solar module comprising: a first solar panel having a plurality of electrically connected first submodules ([0077] L7 - any two of photovoltaic cells 22a are considered a first submodule; [0122] discloses strings of electrically connected photovoltaic cells), the plurality of first submodules each including a plurality of first solar cells (22a – [0077] L7); and a second solar panel layered with the first solar panel (20b – [0077] L4-5), the second solar panel (20b – [0077] L4-5) including a plurality of electrically connected submodules ([0077] L8 – any two of photovoltaic cells 22b are considered a second submodule; [0122] discloses strings of electrically connected photovoltaic cells), the plurality of second submodules each including a plurality of second solar cells (22b – [0077] L8).
	Kurtin does not explicitly disclose a busbar providing the electrical connection between the plurality of first submodules, and a busbar providing the electrical connection between the plurality of second submodules.
	Izu discloses an interconnected photovoltaic module configuration including submodules electrically connected with busbars (C15/L3-24; 34a-f in Fig. 5b).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the electrical connection disclosed in Kurtin, with busbars, as disclosed by Izu, because as evidenced by Izu, the use of busbars to electrically connect photovoltaic submodules is known in the art, and one of ordinary skill would have a reasonable expectation of success when providing the electrical connection disclosed in Kurtin with busbars based on the teaching of Izu, because the use of busbars to provide an electrical connection between photovoltaic submodules amounts to the use of a known component in the art for its intended purpose to achieve an expected result.
	Regarding claim 10, modified Kurtin discloses all the claim limitations as set forth above.  Modified Kurtin further discloses the plurality of the first submodules sandwiches at least one of the first busbars (Izu - C15/L3-24; 34a-f in Fig. 5b), the plurality of the first submodules is arranged in a width direction of the first busbars (Izu - C15/L3-24; 34a-f in Fig. 5b), the plurality of the second submodules sandwiches at least one the second busbars (Izu - C15/L3-24; 34a-f in Fig. 5b), and the plurality of the second busbars is arranged in a width direction of the second busbars (Izu - C15/L3-24; 34a-f in Fig. 5b).
	Regarding claim 11, modified Kurtin discloses all the claim limitations as set forth above.  Modified Kurtin further discloses the width direction of the first busbars is orthogonal to a longitudinal direction of the first busbars (Izu - C15/L3-24; 34a-f in Fig. 5b), the width direction of the first busbars is orthogonal to a stacking direction of the first solar panel and the second solar panel (Kurtin - 20a, 20b; Izu - C15/L3-24; 34a-f in Fig. 5b), the width direction of the second busbars is orthogonal to a longitudinal direction of the second busbars (Izu - C15/L3-24; 34a-f in Fig. 5b), and the width direction of the second busbars is orthogonal to the stacking direction of the first solar panel and the second solar panel (Kurtin - 20a, 20b; Izu - C15/L3-24; 34a-f in Fig. 5b).
	Regarding claim 12, modified Kurtin discloses all the claim limitations as set forth above.  Modified Kurtin further discloses a number of the first busbars is three or more (Izu - C15/L3-24; 34a-f in Fig. 5b), and a number of the second busbars is three or more (Izu - C15/L3-24; 34a-f in Fig. 5b).
	Regarding claim 13, modified Kurtin discloses all the claim limitations as set forth above.  Modified Kurtin further discloses wherein the first busbars include a
busbar which is arranged between the plurality of the first submodules (Izu - C15/L3-24; 34a-f in Fig. 5b), the busbar which is arranged between the plurality of the first submodules is adjacent to and is in direct contact with two of the plurality of the first submodules (Izu - C15/L3-24; 34a-f in Fig. 5b), the second busbars include a busbar which is arranged between the plurality of the second submodules (Izu - C15/L3-24; 34a-f in Fig. 5b), and the busbar which is arranged between the plurality of the second submodules is adjacent to and is in direct contact with two of the plurality of the second submodules (Izu - C15/L3-24; 34a-f in Fig. 5b).
	Regarding claim 14, modified Kurtin discloses all the claim limitations as set forth above.  Modified Kurtin further discloses the plurality of the first solar cells included in each of the plurality of first submodules is arranged in a width direction of the first busbars (Kurtin - 22a in Fig. 7A; Izu - C15/L3-24; 34a-f in Fig. 5b), and
the plurality of the second solar cells included in each of the plurality of second
submodules is arranged in a width direction of the second busbars (Kurtin - 22b in Fig. 7A; Izu - C15/L3-24; 34a-f in Fig. 5b).
	Regarding claim 15, modified Kurtin discloses all the claim limitations as set forth above.  Modified Kurtin further discloses the plurality of the first submodules includes more than two of the first submodules adjacent each other whose electrical polarity is opposite (Kurtin - , and the plurality of the second submodules includes more than two of the second submodules adjacent each other whose electrical polarity is opposite (Kurtin - ([0122] discloses either a series or parallel connection; [0234]).
	Regarding claim 16, modified Kurtin discloses all the claim limitations as set forth above.  Modified Kurtin further discloses a longitudinal direction of the first busbars is a longitudinal direction of the plurality of the first submodules, and a longitudinal direction of the second busbars is a longitudinal direction of the plurality of the second submodules (Izu - C15/L3-24; 34a-f in Fig. 5b).
	Regarding claim 17, modified Kurtin discloses all the claim limitations as set forth above.  Modified Kurtin further discloses the solar module includes a power output terminal (Kurtin - paragraph [0112] discloses the electrodes acts as terminals; Fig. 5B shows a load connected to the solar module).  With regard to the limitation "for only a single system", while Kurtin does disclose a load 88 in paragraph [0112] and Fig. 5B, the limitation is directed to the manner in which the apparatus is intended to be used, and it is noted that a recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform.  See MPEP 2111.02, 2112.01 and 2114-2115.
	Regarding claim 18, modified Kurtin discloses all the claim limitations as set forth above.  Modified Kurtin further discloses each of the plurality of second solar cells includes non-power generation region, the non-power generation region of each of the second solar cells is equivalent to each other (Kurtin - 33 and 35 in Fig. 3B are non-power generation regions; it is noted that the term "region" is not defined by a specific structural boundary, therefore, a region within a second solar cell which is not capable of generating power satisfies the limitation).
	With regard to the limitation "the non-power generation region is shaded by the first busbars", the limitation is directed to the manner in which the apparatus is intended to be used, and it is noted that a recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform.  See MPEP 2111.02, 2112.01 and 2114-2115.
	Regarding claim 19, modified Kurtin discloses all the claim limitations as set forth above.
	Modified Kurtin does not explicitly disclose the first busbars intersect the second busbars at right angles.
	Kurtin does disclose, however, in paragraph [0127] the network interconnects 104 can be fabricated in processes similar to those used for monolithic devices, in some embodiments, the network interconnects 104 can additionally or alternatively be used for connection via the perimeter of the networks 20a and 20b. The same interconnect material can also be used for additional electrical elements such as bus interconnects which act to interconnect top strings of photovoltaic cells 22a with bottom strings of photovoltaic cells 22b rather than cell-by-cell interconnection. Such structures can reduce resistive losses and thereby increase efficiency (Kurtin - [0127]).
	Further, Kurtin discloses a variety of interconnection schemes are possible, that the networks are not restricted to a simple parallel only connection, and that the networks are interconnected in a cooperative hybrid electronic configuration ([0117] - [0119]). 
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the first and second busbars of modified Kurtin such that they intersect at right angles because it has been held that rearranging parts of an invention involves only routine skill in the art while the device having the claimed dimensions would not perform differently than the prior art device, In re Japikse, 86 USPQ 70 and since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art, In re Einstein, 8 USPQ 167.
	Regarding claim 20, modified Kurtin discloses all the claim limitations as set forth above.
	Modified Kurtin does not explicitly disclose the first busbars intersect the second busbars when the first busbars and the second busbars are overlapped in the stacking direction of the first solar panel and the second solar panel.
	Kurtin does disclose, however, in paragraph [0127] the network interconnects 104 can be fabricated in processes similar to those used for monolithic devices, in some embodiments, the network interconnects 104 can additionally or alternatively be used for connection via the perimeter of the networks 20a and 20b. The same interconnect material can also be used for additional electrical elements such as bus interconnects which act to interconnect top strings of photovoltaic cells 22a with bottom strings of photovoltaic cells 22b rather than cell-by-cell interconnection. Such structures can reduce resistive losses and thereby increase efficiency (Kurtin - [0127]).
	Further, Kurtin discloses a variety of interconnection schemes are possible, that the networks are not restricted to a simple parallel only connection, and that the networks are interconnected in a cooperative hybrid electronic configuration ([0117] - [0119]). 
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the first and second busbars of modified Kurtin such that they intersect when the first busbars and the second busbars are overlapped in the stacking direction of the first solar panel and the second solar panel, because it has been held that rearranging parts of an invention involves only routine skill in the art while the device having the claimed dimensions would not perform differently than the prior art device, In re Japikse, 86 USPQ 70 and since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art, In re Einstein, 8 USPQ 167.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kurtin et al. (US 2013/0206219) in view of Izu et al. (US 4,443,652) as applied to claim 1 above, and further in view of Stutterheim et al. (US 2019/0027625).
	Regarding claim 5, modified Kurtin discloses all the claim limitations as set forth above. 
	Modified Kurtin does not explicitly disclose a width of the first busbar is from about 1 to 5 mm. 
	Stutterheim discloses a solar module and further discloses a width of the first busbar is from about 3 mm to about 5 mm (Stutterheim - [0038]). 
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the first busbar of modified Kurtin with a width of from about 3 mm to about 5 mm, as taught by Stutterheim, because the dimension amounts to a known busbar dimension, and one of ordinary skill would have a reasonable expectation of success when forming the busbar of modified Kurtin with a width of from about 3mm to about 5 mm based on the teaching of Stutterheim.  Additionally, such a modification would have involved a mere change in the size (or dimension) of a component.  A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device,  Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  

Response to Arguments
Applicant's arguments filed 04/28/2022 have been fully considered but they are not persuasive.  Specifically, applicant argues that Kurtin and Izu fail to teach or suggest at least tandem solar cells with busbars in both the top and bottom cells, and that the cited references fail to teach or suggest using busbars for the connection of sub-modules in the top cell, using busbars for the connection of sub-modules in the bottom cell, and that the busbars of the top cell and the bottom cell of a tandem solar cell intersect.
	In response to applicant's argument, as set forth in the office action, any two of photovoltaic cells 22a in Kurtin are considered a first submodule, and any two of photovoltaic cells 22b are considered a second submodule. Kurtin discloses a variety of interconnection schemes are possible, that the networks are not restricted to a simple parallel only connection, and that the networks are interconnected in a cooperative hybrid electronic configuration ([0117] - [0119]).  Kurtin further discloses the network interconnects 104 can be fabricated in processes similar to those used for monolithic devices, in some embodiments, the network interconnects 104 can additionally or alternatively be used for connection via the perimeter of the networks 20a and 20b. The same interconnect material can also be used for additional electrical elements such as bus interconnects which act to interconnect top strings of photovoltaic cells 22a with bottom strings of photovoltaic cells 22b rather than cell-by-cell interconnection. Such structures can reduce resistive losses and thereby increase efficiency ([0127]).  
	As set forth in the office action, Kurtin does not explicitly disclose first busbars and second busbars, the plurality of first submodules are electrically connected in parallel with the first busbars, and the plurality of second submodules are electrically connected in parallel with the second busbars.
	Izu discloses a solar module connection configuration including submodules electrically connected in parallel with busbars (34a-f in Fig. 5b; C15/L3-24).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the electrical parallel connection disclosed in Kurtin, with busbars, as disclosed by Izu, because as evidenced by Izu, the use of busbars to electrically connect photovoltaic submodules in parallel is known in the art, and one of ordinary skill would have a reasonable expectation of success when providing the electrical parallel connection disclosed in Kurtin with busbars based on the teaching of Izu, because the use of busbars to provide a parallel electrical connection between photovoltaic submodules amounts to the use of a known component in the art for its intended purpose to achieve an expected result.
	Additionally, as set forth in the office action, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the first and second busbars of modified Kurtin such that they intersect at right angles because it has been held that rearranging parts of an invention involves only routine skill in the art while the device having the claimed dimensions would not perform differently than the prior art device, In re Japikse, 86 USPQ 70 and since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art, In re Einstein, 8 USPQ 167.
	Applicant further argues that at best, Izu describes the use of busbars in solar cells, but not in both the top and bottom cells of tandem (e.g., multi-junction) solar cells, and consequently, the cited art fails to teach or suggest at least using busbars for the connection of sub-modules in the top cell.  Applicant further argues that Izu is entirely silent to any orientation of a busbar in the top cell and a busbar in the bottom cell, because Izu does not contemplate a tandem solar cell.
	In response to applicant's argument, Kurtin is relied upon to teach a second solar panel layered with the first solar panel as set forth in the office action.  Izu is relied upon to teach a solar module connection configuration including submodules electrically connected in parallel with busbars (34a-f in Fig. 5b; C15/L3-24).
	Applicant argues that the cited references do not teach or suggest how to combine Izu's busbar with Kurtin's solar cell, nor would one skilled in the art even be motivated to combine them.
	In response to applicant's argument, as set forth in the office action, any two of photovoltaic cells 22a in Kurtin are considered a first submodule, and any two of photovoltaic cells 22b are considered a second submodule.  Kurtin discloses a variety of interconnection schemes are possible, that the networks are not restricted to a simple parallel only connection, and that the networks are interconnected in a cooperative hybrid electronic configuration ([0117] - [0119]).  Kurtin further discloses the network interconnects 104 can be fabricated in processes similar to those used for monolithic devices, in some embodiments, the network interconnects 104 can additionally or alternatively be used for connection via the perimeter of the networks 20a and 20b. The same interconnect material can also be used for additional electrical elements such as bus interconnects which act to interconnect top strings of photovoltaic cells 22a with bottom strings of photovoltaic cells 22b rather than cell-by-cell interconnection. Such structures can reduce resistive losses and thereby increase efficiency ([0127]).  
	With regard to the argument that the cited references do not teach or suggest how to combine Izu's busbar with Kurtin's solar cell, nor would one skilled in the art even be motivated to combine them; Izu discloses a solar module connection configuration including submodules electrically connected in parallel with busbars (34a-f in Fig. 5b; C15/L3-24).  As set forth in the office action, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the electrical parallel connection disclosed in Kurtin, with busbars, as disclosed by Izu, because as evidenced by Izu, the use of busbars to electrically connect photovoltaic submodules in parallel is known in the art, and one of ordinary skill would have a reasonable expectation of success when providing the electrical parallel connection disclosed in Kurtin with busbars based on the teaching of Izu, because the use of busbars to provide a parallel electrical connection between photovoltaic submodules amounts to the use of a known component in the art for its intended purpose to achieve an expected result.
	Applicant argues that using busbars for the network interconnects 104 does not teach or suggest using busbars for the connection of submodules in the top cell, using busbars for the connection of submodules in the bottom cell, or that the busbars of the top cell and the bottom cell of a tandem solar cell intersect.
	In response to applicant's argument, as set forth in the office action, any two of photovoltaic cells 22a in Kurtin are considered a first submodule, and any two of photovoltaic cells 22b are considered a second submodule. Kurtin discloses a variety of interconnection schemes are possible, that the networks are not restricted to a simple parallel only connection, and that the networks are interconnected in a cooperative hybrid electronic configuration ([0117] - [0119]).  Kurtin further discloses the network interconnects 104 can be fabricated in processes similar to those used for monolithic devices, in some embodiments, the network interconnects 104 can additionally or alternatively be used for connection via the perimeter of the networks 20a and 20b. The same interconnect material can also be used for additional electrical elements such as bus interconnects which act to interconnect top strings of photovoltaic cells 22a with bottom strings of photovoltaic cells 22b rather than cell-by-cell interconnection. Such structures can reduce resistive losses and thereby increase efficiency ([0127]).  
	As set forth in the office action, Kurtin does not explicitly disclose first busbars and second busbars, the plurality of first submodules are electrically connected in parallel with the first busbars, and the plurality of second submodules are electrically connected in parallel with the second busbars.
	Izu discloses a solar module connection configuration including submodules electrically connected in parallel with busbars (34a-f in Fig. 5b; C15/L3-24).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the electrical parallel connection disclosed in Kurtin, with busbars, as disclosed by Izu, because as evidenced by Izu, the use of busbars to electrically connect photovoltaic submodules in parallel is known in the art, and one of ordinary skill would have a reasonable expectation of success when providing the electrical parallel connection disclosed in Kurtin with busbars based on the teaching of Izu, because the use of busbars to provide a parallel electrical connection between photovoltaic submodules amounts to the use of a known component in the art for its intended purpose to achieve an expected result.
	Additionally, as set forth in the office action, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the first and second busbars of modified Kurtin such that they intersect at right angles because it has been held that rearranging parts of an invention involves only routine skill in the art while the device having the claimed dimensions would not perform differently than the prior art device, In re Japikse, 86 USPQ 70 and since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art, In re Einstein, 8 USPQ 167.
	Applicant further argues that that network interconnects 104 reflect light and reintroduce light to the top cell side (Kurtin - [0126]), and therefore, one of ordinary skill in the art would not use a busbar in a top cell that prevents light from entering the bottom cell side, and if such busbars were utilized, the crossing busbars would reduce the amount of light incident on the bottom cell.
	In response to applicant's argument, nothing in the cited references suggests that the use of a busbar in a top cell would prevent light from entering the bottom cell.  Kurtin discloses in paragraphs [0194] - [0196] the degree of shading due to gridline patterns.  Izu does not disclose that the busbars would prevent light from reaching the active areas of solar panels.
	Based on the teachings of Kurtin and Izu, the claimed subject matter merely combines familiar elements according to known methods and does no more than yield predictable results. See MPEP 2143 |. A. and KSR v. Teleflex (Supreme Court 2007).  
	The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
	As set forth in the office action, based on the teaching of Izu, one of ordinary skill in the art at the time the invention was filed would have found it obvious to connect the submodules of Kurtin with busbars.  As evidenced by Izu, the use of busbars to electrically connect submodules of a solar panel amounts to the use of a known component in the art for its intended purpose to achieve an expected result, and one of ordinary skill would have a reasonable expectation of success when using busbars, as disclosed by Izu, to electrically connect the submodules of Kurtin.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMIR AYAD whose telephone number is (571) 270-1188. The examiner can normally be reached Monday - Friday, 8:30am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Barton can be reached on (571) 272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TAMIR AYAD/Primary Examiner, Art Unit 1726